                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JAMIE LEE PETERSON,

         Plaintiff,                            Case No. 1:15−cv−00969−PLM−RSK

   v.                                          Hon. Paul L. Maloney

DAVID HEYMES, et al.,

         Defendants.
                                        /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
set forth below:


Motion(s):             Motion for Settlement (ECF No. 106)
Date/Time:             November 6, 2018 01:30 PM
District Judge:        Paul L. Maloney
Place/Location:        174 Federal Building, Kalamazoo, MI




                                            PAUL L. MALONEY
                                            United States District Judge

Dated: October 18, 2018           By:        /s/ Amy C. Redmond
                                            Case Manager
